                     16-31932-hcm Doc#20 Filed 08/19/19 Entered 08/19/19 14:16:41 Pg 1 of 2
0065-SC-EPIEXX-00016165-54621

                                UNITED STATES BANKRUPTCY COURT
                                                        WESTERN DISTRICT OF TEXAS
                                                            EL PASO DIVISION

In re: MARIO GILBERTO TOVAR                                                                             Case No.: 16-31932-HCM

                 Debtor(s)

                       CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
Stuart C. Cox, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to 11 U.S.C.
Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 12/01/2016.
2) The plan was confirmed on 02/17/2017.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
4) The trustee filed action to remedy default by the debtor in performance under the plan on 03/29/2019.
5) The case was dismissed on 03/29/2019.
6) Number of months from filing or conversion to last payment: 28.
7) Number of months case was pending: 32.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: 27,613.87.
10) Amount of unsecured claims discharged without full payment: .00.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
        Total paid by or on behalf of the debtor:            $22,225.00
        Less amount refunded to debtor:                       $3,600.00
 NET RECEIPTS:                                                                  $18,625.00

 Expenses of Administration:
        Attorney's Fees Paid Through The Plan:                                 $3,600.00
        Court Costs:                                                                 $.00
        Trustee Expenses and Compensation:                                     $1,361.92
        Other:                                                                       $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,961.92

 Attorney fees paid and disclosed by debtor:                     $.00




 Scheduled Creditors:
Creditor                                                       Claim            Claim             Claim          Principal           Interest
Name                                         Class             Scheduled        Asserted          Allowed        Paid                Paid

ARMY & AIR FORCE EXCHANGE SERVICES
                                Unsecured                         1,934.00       2,363.36        2,363.36               .00                 .00
INTERNAL REVENUE SERVICE                     Priority                     NA     1,979.04        1,979.04           780.32                  .00
JUAN ORTIZ JR.                               Unsecured                    NA           NA              NA               .00                 .00
NAVY FEDERAL CREDIT UNION                    Secured            30,198.00       29,774.03       29,774.03         9,987.00           2,895.76
NAVY FEDERAL CREDIT UNION                    Secured              7,894.00       7,743.00        7,743.00               .00                 .00
NAVY FEDERAL CREDIT UNION                    Secured            85,788.00       84,443.36       84,443.36               .00                 .00
NAVY FEDERAL CREDIT UNION                    Unsecured            7,328.00       7,124.53        7,124.53               .00                 .00
NAVY FEDERAL CREDIT UNION                    Unsecured            1,411.00       1,619.41        1,619.41               .00                 .00
NAVY FEDERAL CREDIT UNION                    Unsecured            6,100.00       6,100.13        6,100.13               .00                 .00
NISSAN MOTOR ACCEPTANCE CORP.                Unsecured           11,576.00       7,163.84              .00              .00                 .00
TAX ASSESSOR                                 Unsecured                    NA           NA              NA               .00                 .00
TAX ASSESSOR-COLLECTOR                       Priority             1,904.13             NA              NA               .00                 .00


Page 1 of 2                                                                                                      UST Form 101-13-FR-S (9/1/2009)
                     16-31932-hcm Doc#20 Filed 08/19/19 Entered 08/19/19 14:16:41 Pg 2 of 2
0065-SC-EPIEXX-00016165-54621

                                  UNITED STATES BANKRUPTCY COURT
                                                    WESTERN DISTRICT OF TEXAS
                                                        EL PASO DIVISION

In re: MARIO GILBERTO TOVAR                                                                                Case No.: 16-31932-HCM

                 Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                      Claim               Claim              Claim        Principal           Interest
Name                                        Class             Scheduled           Asserted           Allowed      Paid                Paid

USAA FEDERAL SAVINGS BANK                   Unsecured            6,000.00         6,218.61           6,218.61            .00                 .00

 Summary of Disbursements to Creditors:                                                              Claim        Principal           Interest
                                                                                                     Allowed      Paid                Paid
 Secured Payments:
     Mortgage Ongoing:                                                                          84,443.36               .00                .00
     Mortgage Arrearage:                                                                              .00               .00                .00
     Debt Secured by Vehicle:                                                                   29,774.03          9,987.00           2,895.76
     All Other Secured:                                                                          7,743.00               .00                .00
 TOTAL SECURED:                                                                                121,960.39          9,987.00           2,895.76

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                          .00           .00                  .00
     Domestic Support Ongoing:                                                                            .00           .00                  .00
     All Other Priority:                                                                             1,979.04        780.32                  .00
 TOTAL PRIORITY:                                                                                     1,979.04        780.32                  .00

 GENERAL UNSECURED PAYMENTS:                                                                     23,426.04               .00                 .00

 Disbursements:
        Expenses of Administration:                                                             $4,961.92
        Disbursements to Creditors:                                                            $13,663.08
 TOTAL DISBURSEMENTS:                                                                                                              $18,625.00

    12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
    foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
    The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                   Date:     08/19/2019                                     By:   /s/Stuart C. Cox
                                                                                  Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. Section 1320.4(a)(2) applies.




Page 2 of 2                                                                                                       UST Form 101-13-FR-S (9/1/2009)
